DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 6/7/2019.
Claims 1-19, 21 are subject to examination.  Claim 20 is cancelled.  Claim 21 is newly added claim.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 11 recite “data request that includes a data slice indicator and a timeframe indicator; determining timestamp based on a timeframe indicator; determining a data slice based on the timestamp and the data slice indicator”.  Examiner reviewed the specification of the current application along with 
With respect to claims 2-10, 12-19, 21, they are dependent on rejected base claim, therefore rejected under same basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a an abstract idea without significantly more.  With respect to claims 1, 11, the claims recite ”determining a timestamp based on the time frame indicator; determining a data slice based on the timestamp and the data slice indicator” wherein these steps are a process that under its broadest reasonable interpretation covers performance of the limitations in the mind/mental step.  These steps can be recited/done mentally/mental process which falls within “mental processes’ grouping of abstract idea.  One can determine a timestamp based on the indicator by just reading the timestamp and determine the data slice based on reading and correlated the timestamp and data slice indicator/flag.  Therefore, these steps falls under mental processes grouping of abstract idea.  Accordingly, the claim recites an abstract idea.  
The judicial exception is not integrated into a practical application, in particular, the claim recites additional elements “receiving a data request; retrieving data slice; and transmitting the data slice ”.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are insignificant extra-solution activity to the judicial exception and the processor amount to no more than mere instructions to apply the exception using a generic computer component a mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The claims directed to an abstract idea.    
Dependent claim(s) 2-10, 12-19, 21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 11, 21,  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gladwin et al. U.S. Patent Publication # 2007/0079082 (hereinafter Galdwin)
	With respect to claim 1, Galdwin teaches a method for execution by a processing module that includes a processor, the method comprises: 

	-determining a timestamp based on the timeframe indicator (i.e. timestamp for iCreationTimeMetadata and iModificationTimeMetadata) (Paragraph 131);
	-determining a data slice based on the timestamp and the data slice indicator (i.e. primary director control majority of Grid metadata including storing data slices and each slice signatures.  The grid identifies including all the metadata)(Paragraph 127, 130-131, 134, 136);
	-retrieving the data slice (i.e. retrieve data slice) (Paragraph 115); and
	-transmitting the data slice in response to the data request (i.e. collecting all the slice identification numbers associated with the slices stored in each storage node on the grid)(Paragraph 109-110)
	With respect to claim 2, Galdwin teaches the method of claim 1, but Galdwin further teaches wherein the data request includes one or more of a read request indicator, a data object identifier, or a requesting entity identifier (i.e. rebuild list maker collects all the slice identification numbers) (Paragraph 110) 
	With respect to claim 11 and 21 respectively, teaches same limitation as claims 1 and 2 respectively, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 3-10, 12-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gladwin et al. U.S. Patent Publication # 2007/0079082 (hereinafter Galdwin) in view of Osmond et al. U.S. Patent Publication # 2010/0306371 (hereinafter Osmond)
	With respect to claim 3, Galdwin teaches the method of claim 1, but fails to further teaches the method further comprises: selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes directing a requesting entity to access an alternate processing module directly.
	Osmond teaches selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes directing a requesting entity to access an alternate processing module directly (Paragraph 18, 20).  It would have been obvious to one of ordinary skill in the art before the filing date of the applicant’s invention was made to implement Osmond’s teaching in Galdwin’s teaching to come up with selecting one data access approach from set of data access based on estimated performance levels.  The motivation for doing so would be so the data access requests can be fulfilled and the future requests can be directed to the right address/container based on storage management.
	With respect to claim 4, Galdwin and Osmond teaches the method of claim 3, but Osmond further teaches method further comprises: issuing a first data response to the requesting entity that includes direction information wherein the requesting entity issues an alternate data access request to the alternate processing module based on the direction information (Paragraph 18, 27-28), and wherein the alternate processing module issues a first alternate data response to the requesting entity that includes the data object in response to receiving the alternate data access request (Paragraph 18, 20-21)

	With respect to claim 6, Galdwin and Osmond teaches the method of claim 5, but Galdwin further teaches the method further comprises: recovering the data object from the set of DS units and issuing a second data response to the requesting entity that includes issuing a set of slice access requests to the set of storage units, receiving slice access responses, and decoding a plurality of slices included in the slice access responses  (Paragraph 110-115, 127, 130-131);
	With respect to claim 7, Galdwin teaches the method of claim 1, but Galdwin fails to further teach wherein the method further comprises: selecting one data access approach from a set of data access approaches to respond to a second data request for a data object, based on estimated performance levels associated with the set of data access approaches, wherein the selected one data access approach includes redirecting the data request to an alternate processing module.  Osmond teaches selecting one data access approach from a set of data access approaches to respond to a second data request for a data 
	With respect to claim 8, Galdwin and Osmond teaches the method of claim 7, but Osmond further teaches wherein the method further comprises: issuing a redirect request to the alternate processing module, wherein in response to receiving the redirect request, the data object is obtained by the alternate processing module from one of: a local memory of the alternate processing module or the set of storage units, and wherein the alternate processing module issues the data object via a redirect response to the processing module  (Paragraph 18, 20-21, 27-28).
	With respect to claim 9, Galdwin and Osmond teaches the method of claim 7, but Osmond  further teaches wherein the method further comprises: issuing a redirect request to the alternate processing module, wherein in response to receiving the redirect request, the data object is obtained by the alternate processing module from one of: a local memory of the alternate processing module or the set of storage units, and wherein the alternate processing module issues the data object via a second alternate data response to the requesting entity  (Paragraph 18, 20-21, 27-28).
	With respect to claim 10, Galdwin and Osmond teaches the method of claim 9, but Osmond further teaches wherein the alternate processing module selects to issue the data object via the second alternate data response based on the estimated performance (Paragraph 18, 20-21).
	With respect to claims 12-19 respectively, teaches same limitation as claims 3-10 respectively, therefore rejected under same basis.
Response to Arguments
The double patenting rejection has been withdrawn since a terminal disclaimer has been filed.
Applicant’s arguments with respect to claim(s) 1-19, 21 have been considered but are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Haase et al. U.S. Patent # 8,818,936 which in column 7 lines 49-67, teaches determining that the read request should be redirected to the clone from the source to a data retrieval object in the clone read stack.
B).  Loupia et al. WO 2005/060203 which on Page 4 and 5 teaches redirection of the requests including redirection of the future request to the right address.
C).  Guo et al. U.S. Patent Publication # 2005/0286415 which teaches enabling transacted connection to query the subscriber to minimizing overhead and yielding better throughput.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453


/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453